Title: To James Madison from Nicklin & Griffith, 7 January 1806 (Abstract)
From: Nicklin & Griffith
To: Madison, James


                    § From Nicklin & Griffith. 7 January 1806, Philadelphia. “We had the honor to address you on the 3d. Instant, we now think it our duty to apprize you, that the Award of the Commissioners and the protest of the Agents, relative to the claim, on account of the Ship New Jersey, have at length arrived from France; and that as Soon as copies can be prepared, they shall be forwarded for your Consideration.
                    “Having now all the documents on this interesting Case, we are anxious particularly after the improper publications that have appeared, to pursue the most respectful & delicate Steps to obtain the sense of the Government upon it. If the President has power to relieve us, we shall with the most implicit confidence repose in his justice and judgement; if he thinks, that he has not such power, we shall rejoice in the sanction of his recomendation of the Subject to the consideration of Congress—or if that course should be deemed inexpedient, we will in the last resort take upon ourselves to solicit the attention of the Legislature. As our Sole object is to obtain

redress for a very unexpected, unprovoked, and injurious act of a Public Minister under colour of his Office, we should be mortified in the Extreme, if the manner of our proceeding, should be in the least degree offensive to the Administration. Pray, then, Sir, favor us with an intimation of your sentiments upon the occasion.”
                